Case: 14-15627   Date Filed: 07/10/2015   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15627
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 4:14-cr-10015-JEM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

CARLOS CORDOVA,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (July 10, 2015)

Before TJOFLAT, WILSON and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
               Case: 14-15627     Date Filed: 07/10/2015    Page: 2 of 5


      Carlos Cordova appeals his sentence of 44 months of imprisonment for the

revocation of his supervised release, 18 U.S.C. § 3583(e), and for his conviction

for reentering the United States illegally, 8 U.S.C. § 1326(a), (b)(1). Cordova

argues that his sentence is substantively unreasonable. We affirm.

      In 2009, Cordova pleaded guilty to entering the United States illegally after

being deported in 2005. Id. Cordova was deported after completing his sentence

for leaving the scene of an accident involving a death. Cordova drove his vehicle in

a canal, swam away, and allowed his passenger to drown without seeking

assistance or notifying the police. His criminal past also included convictions in

2008 of driving with a revoked license, in 2000 for unlawful driving as an habitual

traffic offender, and in 1998 for driving with a suspended license and obstruction

of justice. Based on that record, the district court sentenced Cordova to 18 months

of imprisonment and 3 years of supervised release.

      In 2012, the district court revoked Cordova’s supervised release for driving

without a license and sentenced him to 13 months of imprisonment and 23 months

of supervised release. Immigration officials deported Cordova, but he reentered the

United States illegally and was arrested by Florida officers for a traffic violation.

The government petitioned to revoke Cordova’s supervised release a second time.

      In the meantime, Cordova pleaded guilty to reentering the United States

illegally. Id. Cordova’s presentence investigation report recounted his criminal


                                           2
              Case: 14-15627     Date Filed: 07/10/2015    Page: 3 of 5


history and numerous traffic offenses. With an adjusted offense level of 12, United

States Sentencing Guidelines Manual § 2L1.2(a), (b)(1)(D) (Nov. 2014), and a

criminal history of IV, Cordova faced an advisory guideline range of 21 to 27

months of imprisonment.

      The district court consolidated Cordova’s reentry proceeding and the petition

for revocation of his supervised release. Cordova admitted that he had reentered

the country illegally and committed traffic violations, and the district court revoked

his supervised release. Based on Cordova’s acceptance of responsibility, the

district court reduced the offense level for his reentry offense from 12 to 10, which

resulted in a revised advisory guideline range of 15 to 21 months.

      With respect to Cordova’s second violation of supervised release, the district

court considered the parties’ arguments and the information in the petition for

revocation, and determined that a sentence within the advisory guideline range of

18 to 24 months was appropriate. See U.S.S.G. §§ 7B1.1(a)(2), 7B1.4(a). Because

the maximum statutory sentence that Cordova faced was 36 months, and he had

served 13 months for his first violation, the district court sentenced him to 23

months. For Cordova’s reentry offense, the district court considered the parties’

arguments, the presentence investigation report, and the statutory sentencing

factors and sentenced Cordova to 21 months. The district court ordered that

Cordova’s sentences run consecutively.


                                          3
               Case: 14-15627     Date Filed: 07/10/2015    Page: 4 of 5


      The district court did not abuse its discretion by sentencing Cordova to 23

months for the second violation of his supervised release and to a consecutive term

of 21 months for reentering the United States illegally. The district court

determined that Cordova’s “criminal history . . . underrepresented” the “multiple

occasions[ that he had] come into the country illegally” and his “repetitive traffic

violations,” one of which evidenced a “callous disregard” for human life.

Cordova’s “indifference to our rules and laws” made him, as stated by the district

court, “a menace to the community” that warranted sentences to the maximum

remaining penalty for violating his supervised release and to the high end of the

revised sentencing range for his illegal reentry. Those sentences, the district court

reasonably determined, were required to address Cordova’s “lackadaisical attitude”

about supervised release, see 18 U.S.C. §§ 3583(c), 3553(a), and to provide

adequate punishment, to protect the public, and to deter Cordova from continuing

to reenter this country illegally, see id. § 3553(a). Based on those factors, the

district court also reasonably decided to order that Cordova’s sentences run

consecutively. Id. § 3584(b). Although Cordova entered the country ostensibly to

see his wife and children, the district court determined that Cordova’s criminal

history warranted a lengthy sentence. Cordova’s sentence of 44 months, which is

well below the maximum statutory penalty of 10 years for his illegal reentry, is

reasonable. See United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).


                                           4
      Case: 14-15627   Date Filed: 07/10/2015   Page: 5 of 5


We AFFIRM Cordova’s sentence.




                               5